Citation Nr: 0612731	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-34 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a total abdominal 
hysterectomy as secondary to the service-connected disability 
of residuals, ovarian cysts.

2.  Entitlement to an increased evaluation for the residuals 
of ovarian cysts, currently evaluated as zero percent 
disabling.

3.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The veteran had had active duty from May 1981 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  June 1999, May 2001 and December 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida and Atlanta, 
Georgia.  Jurisdiction over the veteran's claims folder is 
now with the latter RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The record indicates that by rating decision dated in June 
1999, service connection was granted for the residuals of 
ovarian cyst removal and a zero percent disability evaluation 
was assigned.  The veteran filed a notice of disagreement in 
June 1999.  Although a Statement of the Case was issued in 
May 2001, the veteran has not been apprised of what evidence 
would substantiate the claim, nor of the allocation of 
responsibility for providing such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

The veteran is also seeking service connection for the 
residuals of a total abdominal hysterectomy as secondary to 
the service-connected disability of ovarian cyst removal.  
Because further development may ensue as a result of the 
Board's remand of the ovarian cyst removal disability rating, 
(i.e., evidence may be obtained indicating disability 
residuals from the ovarian cyst removal including the 
necessity of a total abdominal hysterectomy), the service-
connection claim is "inextricably intertwined" with that of 
rating claim, and will not presently be decided.  Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (A claim is inextricably intertwined 
only if the RO would have to reexamine the merits of any 
other claim that has been denied by the Board, or the 
appellate courts).  

The record also indicates that the veteran's claim for an 
increased rating for a headache disorder was denied by rating 
decision dated in May 2004.  Upon receipt of the veteran's 
notice of disagreement in June 2004, the disability rating 
was increased to 30 percent in a December 2004 rating action.  
The veteran was advised that the rating action resolved her 
appeal, (i.e., she was not informed that a substantive appeal 
was necessary to complete the appeal).  Under the assigned 
Rating Schedule provision, 38 C.F.R. § 4.124a, Diagnostic 
Code 8100, the newly-assigned rating is not the maximum 
schedular evaluation available.  Applicable law provides that 
absent a waiver, a claimant seeking a disability rating 
greater than assigned will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and that a claim remains in controversy where less than the 
maximum available benefits are awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The veteran has not withdrawn her appeal 
as to the issue of a disability rating greater than assigned, 
and the issue therefore remains in appellate status for 
review.       
 
Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO will advise the veteran of 
what evidence would substantiate the 
claim for an increased rating for the 
residuals of an ovarian cyst; and further 
advise her of the allocation of 
responsibility for providing such 
evidence.    Contemporaneous with this 
advisement, the RO should ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
residuals of an ovarian cyst, any 
residuals of a total abdominal 
hysterectomy (or the medical necessity of 
such procedure) and any evidence 
reflecting the severity of her headache 
disorder that is not evidenced by the 
current record.  The veteran should be 
provided with 


the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.   

The veteran will also be advised of the 
necessity of submitting a Substantive 
Appeal with regard to her claim for an 
increased rating for a headache disorder.

2.  After receipt of the veteran's 
response or the passage of such time 
allotted for such response, the RO should 
take such additional development action 
as it deems proper with respect to the 
claims, including the conduct of any 
other appropriate VA examinations, and 
follow any applicable regulations and 
directives implementing the provisions of 
law pertaining to notice and development 
of claims.  Following such development, 
the RO should review and readjudicate the 
claims.  If any such action does not 
resolve the claims, the RO shall issue 
the appellant a Supplemental Statement of 
the Case.  Thereafter, the case should be 
returned to the Board, if in order.
  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






